                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 RALPH CIRINO,

                       Plaintiff,
                                                         CIVIL ACTION
           v.                                            NO. 18-03565

 THE COUNTY OF LEHIGH,
 PENNSYLVANIA, et al.,

                       Defendants.


PAPPERT, J.                                                              June 18, 2019
                                    MEMORANDUM

      Pro se prison inmate Ralph Cirino sued Lehigh County, Lehigh County

Correctional Center Warden Dale Miesel and Assistant Warden Janine Donate,

PrimeCare Management Corporation, the United States of America, the Department of

Justice, and a Jane and John Doe for violating his rights under 42 U.S.C. § 1983, the

United States Constitution and Pennsylvania state law. The Court dismissed all claims

against the United States, Department of Justice, and Lehigh County Correctional

Center as legally baseless pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). See (Order, ECF No.

6). The remaining Defendants moved to dismiss all claims against them for failure to

state a claim. The Court grants the Defendants’ Motion but will allow Cirino an

opportunity to amend his Complaint, consistent with this Memorandum.

                                           I

      Cirino suffers from severe asthma and hypertension and is prescribed a ProAir

Albuterol rescue inhaler to treat these conditions. (Compl. at 8.) While an asthma




                                           1
attack may occur at any time, Cirino often experiences them at night and while

sleeping. (Id. at 12.)

       On October 12, 2017, Cirino was arrested and brought to the Lehigh County

Correctional Center. (Id. at 8.) When he arrived, a healthcare intake evaluator

permitted Cirino to keep the emergency inhaler with him while incarcerated. (Id.)

After he was assigned to his cell, Cirino alleges that a Physician’s Assistant approached

him and confiscated the inhaler. (Id. at 8–9.) She told Cirino that inhalers are not

permitted to remain with an inmate within the facility, citing concerns that “staff will

not be able to determine how often an inmate may be accessing and utilizing his

inhaler.” (Id. at 9.) Cirino contends that he “returned to his cell without a reasonable

plan for resolve in the case of an attack.” (Id.)

       On the night of October 13, Cirino suffered a severe asthma attack in his cell.

(Id.) He alleges that he was unable to yell, speak or call for assistance and that the

guard on duty was asleep and otherwise unresponsive to his calls. (Id.) He also asserts

that his cell was not equipped with a buzzer or emergency intercom that may have

allowed him to call for assistance. (Id.) The next day, Cirino filed informal complaints

with the staff and administration and filed an immediate request for sick call. (Id.)

The complaints and requests were “summarily ignored and no action was taken.” (Id.)

       Over the course of the next three nights, Cirino again suffered severe asthma

attacks. (Id. at 8.) He alleges that these attacks caused him extreme pain and physical

injury that led to injuries including scar tissue in his lungs and a permanent need for

C-PAP usage to sleep and breathe. (Id. at 9.) Cirino attaches to his Complaint an

exhibit that purports to be a statement from his personal physician, confirming the



                                              2
presence of scar tissue in Cirino’s “bronchial stems.” (Compl. Ex. A.) The doctor

purportedly states that the scarring and increased mucus production, with C-PAP

usage, is more than likely permanent and that such conditions are “new symptoms over

the latter part of October, 2017.” (Id.)

                                               II

                                               A

       To survive dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

the complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially

plausible when the facts pled “allow[ ] the court to draw the reasonable inference that

[a] defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is

entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       When the complaint includes well-pleaded factual allegations, the Court “should

assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief.” See Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir.

2016) (quoting Iqbal, 556 U.S. at 679). However, this “presumption of truth attaches

only to those allegations for which there is sufficient factual matter to render them

plausible on their face.” Schuchardt v. President of the U.S., 839 F.3d 336, 347 (3d Cir.

2016) (internal quotation and citation omitted). This plausibility determination is a




                                               3
“context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. (quoting Connelly, 809 F.3d at 786–87).

                                               B

       Because Cirino is proceeding pro se, the Court “must liberally construe his

pleadings.” Dluhos v. Strasberg, 321 F.3d 365, 369 (3d Cir. 2003) (citation omitted).

“Courts are to construe complaints so ‘as to do substantial justice,’ keeping in mind that

pro se complaints in particular should be construed liberally.” Bush v. City of Phila.,

367 F. Supp. 722, 725 (E.D. Pa. 2005) (quoting Alston v. Parker, 363 F.3d 229, 234 (3d

Cir. 2004)). Moreover, in a § 1983 action, the Court must “apply the applicable law,

irrespective of whether a pro se litigant has mentioned it by name.” Higgins v. Beyer,

293 F.3d 683, 688 (3d Cir. 2002) (quoting Holley v. Dep’t of Veteran Affairs, 165 F.3d

244, 247–48 (3d Cir. 1999)); see also Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996)

(“Since this is a § 1983 action, the [pro se] plaintiffs are entitled to relief if their

complaint sufficiently alleges deprivation of any right secured by the Constitution.”).

At the same time, pro se litigants “must allege sufficient facts in their complaints to

support a claim . . . At the end of the day, they cannot flout procedural rules—they

must abide by the same rules that apply to all other litigants.” Mala v. Crown Bay

Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013).

                                               III

       To establish a prima facie case under § 1983, Cirino must first demonstrate that

a person acting under color of law deprived him of a federal right. See Groman v. Twp.

of Manalapan, 47 F.3d 628, 633 (3d Cir. 1995). He must also show that the person

acting under color of law was personally involved in the deprivation. See Johnson v.



                                                4
Derose, 349 F. App’x 679, 681 (3d Cir. 2009). Cirino can allege such personal

involvement under either of two theories: (1) personal direction or actual knowledge

and acquiescence in a constitutional violation, Evancho v. Fisher, 423 F.3d 347, 353 (3d

Cir. 2005), or (2) that a defendant, in his role as policymaker, acted with deliberate

indifference in establishing a policy that directly caused the alleged constitutional

violation, Brown v. May, No. 16-01873, 2017 WL 2178122, at *2 (E.D. Pa. May 17, 2017)

(citing A.M. v. Luzerne County Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004)).

                                                 A

         A pretrial detainee’s claim of inadequate medical treatment is assessed under

the Due Process Clause of the Fourteenth Amendment, not the Eighth Amendment

prohibition against cruel and unusual punishment.1 See Natale v. Camden County

Correctional Facility, 318 F.3d 575, 581 (3d Cir. 2003). Even so, a pretrial detainee’s

claim is analyzed under the same standard set forth in Estelle v. Gamble, 429 U.S. 97

(1976). To establish claim for inadequate medical treatment, Cirino must show that (1)

his medical needs were serious and (2) the defendant was deliberately indifferent to

those needs. Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999) (citing Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

                                                  i

       A “serious medical need” is one that has been diagnosed by a physician as

requiring treatment or one that is so obvious that a lay person would easily recognize




1       It is not clear from Cirino’s Complaint whether he was an inmate or a pretrial detainee while
incarcerated at Lehigh County Correctional Center. He alleges that the United States Marshals
arrested him and brought him to LCCC, where he remained in custody for two weeks before he was
transferred. (Compl. at 8.) The Court therefore analyzes his claims under the framework for
pretrial detainees.

                                                  5
the necessity for a doctor’s attentions.” Monmouth Cty. Corr. Institutional Inmates v.

Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987) (internal quotation marks omitted). Cirino

alleges that he suffers from severe asthma and hypertension as diagnosed by a

physician. Asthma “can be, and frequently is, a serious medical condition, depending

on the severity of the attacks.” See, e.g., Board v. Farnham, 394 F.3d 469, 484 (7th Cir.

2005)). He contends that on four separate nights he suffered a “severe and debilitating

asthma attack” that rendered him unable to yell, speak, or call for assistance. (Compl.

at 9.) He also alleges that he suffered permanent damages, including scarring and

increased mucus production. Construing the complaint liberally and accepting the facts

alleged as true, Cirino has sufficiently stated a serious medical condition for purposes of

the Eighth Amendment.

                                            ii

       Deliberate indifference “requires obduracy and wantonness . . . which has been

likened to conduct that includes recklessness or a conscious disregard of a serious risk.”

Rouse, 182 F.3d at 197 (citation and quotation omitted). A prison official is not

deliberately indifferent “unless the official knows of and disregards an excessive risk to

inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). Deliberate

indifference has been found where the official “(1) knows of a prisoner’s need for

medical treatment but intentionally refuses to provide it; (2) delays necessary medical

treatment based on a non-medical reason; or (3) prevents a prisoner from receiving

needed or recommended medical treatment.” Rouse, 182 F.3d at 197 (internal citations

omitted). Deliberate indifference is also satisfied when prison authorities “deny

reasonable requests for medical treatment . . . and such denial exposes the inmate to



                                            6
undue suffering or the threat of tangible residual injury.” Spruill v. Gillis, 372 F.3d

218, 235 (3d Cir. 2004).

                                            1

       Cirino first alleges that a Jane Doe Physician’s Assistant acted with deliberate

indifference when she confiscated his inhaler on October 12, 2017. Cirino asserts that

Jane Doe knew of his need for an emergency inhaler but intentionally prevented him

from accessing the inhaler for the non-medical reason that “staff will not be able to

determine how often an inmate may be accessing and utilizing his inhaler.” (Id. at 9.)

He contends that his injuries were caused because he did not have his inhaler, as he

suffered several asthma attacks in the middle of the night. Cirino has alleged facts

sufficient to establish that the Jane Doe nurse was deliberately indifferent to his

serious medical needs.

       However, the “[c]ase law is clear that an action cannot be maintained solely

against Doe defendants.” Baker v. United States, 642 Fed.Appx. 147, 152 (3d Cir.

2016); see also Breslin v. Philadelphia, 92 F.R.D. 764, 765 (E.D. Pa. 1981) (dismissing

complaint against identified defendants warrants dismissing unnamed defendants);

Hindes v. F.D.I.C., 137 F.3d 148, 155 (3d Cir. 1998) (citing Scheetz v. Morning Call,

Inc., 747 F.Supp. 1515, 1534–35 (E.D.Pa. 1990) (noting that Federal Rules do not

contemplate a plaintiff proceeding without a tangible defendant except in extraordinary

circumstances), aff’d on other grounds, 946 F.2d 202 (3d Cir. 1991)). Because Cirino




                                            7
fails to state a claim against any named Defendant, see infra, the Court dismisses all

claims against Jane Doe.2

                                                   2

        Cirino also appears to argue that Warden Miesel and Assistant Warden Donate

were deliberately indifferent to his medical needs. These claims fail because Cirino

does not allege that they were personally involved in the alleged constitutional

violations. See Atkinson v. Taylor, 316 F.3d 257, 271 (3d Cir. 2003). Cirino does not

assert that Miesel or Donate were present when Jane Doe confiscated the inhaler or

that they directed or acquiesced in the violation of his constitutional rights.3 Nor does

Cirino contend that Miesel or Donate acted “with deliberate indifference in establishing

a policy that directly caused the alleged constitutional violation.” Brown, 2017 WL

2178122, at *2. Indeed, other than naming them as defendants and describing their

position, Cirino does not mention either again in his Complaint.

                                                   B

        The Court analyzes Cirino’s claims against the County under the standard for

municipal liability set forth in Monell v. Dep’t of Soc. Servs. of City of New York, 436

U.S. 658 (1978). Generally, a municipality will not be held liable under the doctrine of


2       Should Cirino wish to proceed only against Jane Doe, he must submit an amended complaint
identifying the Jane Doe defendant so that she may be served with the complaint. “[A]n appropriate
method for the plaintiff to seek the identity of the [Jane] Doe defendants is through the use of a
subpoena” at Lehigh County Correctional Center. See Williams v. Bonds, 2019 WL 1529961, at *6
n.5 (D.N.J. Apr. 9, 2019) (citing Gerber v. Various Other Prison Officials, No. 1:06CV01358, 2007 WL
1847582, at *2 (M.D. Pa. May 10, 2007) (report and recommendation adopted June 25, 2007)).

3        Cirino alleges that he filed informal complaints with the “staff and administration” after his
initial asthma attack on October 12, 2017, as well as an immediate request with sick call the
following morning. (Compl. at 9.) He contends that all requests were “summarily ignored and no
action was taken.” (Id.) However, Cirino has not plead with sufficient specificity which staff and
administration members received his Complaint, or whether any defendant would have been aware
of them such that they could be deliberately indifferent to his medical needs.

                                                   8
respondeat superior for the misconduct of its employees. See Andrews v. City of

Philadelphia, 895 F.2d 1469, 1480 (3d Cir. 1990). Rather, a municipality can only be

liable under § 1983 when a constitutional injury results from the implementation or

execution of an officially adopted policy or informally adopted custom. See Beck v. City

of Pittsburgh, 89 F.3d 966, 971 (3d Cir. 1996) (citing Monell, 436 U.S. 658). A

successful Monell claim therefore must establish: (1) an underlying constitutional

violation; (2) a policy or custom attributable to the municipality and (3) that the

constitutional violation was caused by the municipality’s policy or custom. See Natale,

318 F.3d at 583–84; Monell, 436 U.S. at 658.

       A policy “is made when a ‘decisionmaker possess[ing] final authority to establish

municipal policy with respect to the action’ issues an official proclamation, policy, or

edict.” Andrews, 895 F.2d at 1480 (citation and quotation omitted). A custom must be

established “by showing that a given course of conduct, although not specifically

endorsed or authorized by law, is so well-settled and permanent as virtually to

constitute law.” Watson v. Abington Twp., 478 F.3d 144, 156 (3d Cir. 2007) (emphasis

added). “A course of conduct is considered to be a ‘custom’ when, though not authorized

by law, such practices of state officials are so permanent and well settled as to virtually

constitute law.” Id. (citations and quotation omitted).

       “In either instance, a plaintiff must show that an official who has the power to

make policy is responsible for either the affirmative proclamation of a policy or

acquiescence in a well-settled custom.” Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir.

1990) (citing Andrews, 895 F.2d at 1480). Since a municipality “cannot be deemed to

have engaged in a constitutional violation by virtue of a policy, custom, or failure to



                                             9
train” in the absence of a “conscious decision or deliberate indifference of some natural

person,” Simmons v. City of Philadelphia, 947 F.2d 1042, 1063 (3d Cir. 1991), the

complaint must allege facts showing “that a policymaker is responsible either for the

policy or, through acquiescence, for the custom,” B.S. v. Somerset Cty., 704 F.3d 250,

275 (3d Cir. 2013) (quotation and citations omitted). Accordingly, to state a Monell

claim upon which relief may be granted, a complaint must include the identity of the

municipality’s final policymaker and factual allegations that “link the alleged offending

policies or customs to” the final policymaker. Rees v. Office of Children & Youth, 473

Fed. Appx. 139, 143 (3d Cir. 2012).

       Cirino references a policy once in his Complaint. He alleges that Lehigh County

has a “policy and protocol [ ] that all such inhalers be immediately removed from the

personal possession of an inmate.” (Compl. at 16.) This policy allegedly deviates from

the accepted standards of medical care for treating asthma. See (id. at 25.) Even if

these allegations are sufficient to state a policy under Monell, Cirino does not identify

in his Complaint a policymaker for Lehigh County. Because he has failed to allege a

link between the alleged deficient policy and any policymakers, his Monell claim

against the County fails. See, e.g., Hope v. Fair Acres Geriatric Ctr., No. 15-06749, 2016

WL 1223063, at *6 (E.D. Pa. Mar. 29, 2016) (dismissing Monell claim where plaintiff

failed to identify a policymaker).4


4       In his response to the Motion to Dismiss, Cirino includes several new and relevant
allegations. For instance, Cirino details two separate deaths that have occurred at Lehigh County
Correctional Center after the inmates were denied their “keep on person inhaler” despite having a
valid prescription for one. Cirino also appears to identify Warden Miesel as the policymaker for the
County. However, “a plaintiff may not amend pleadings by way of statements made in a brief filed
in opposition to a motion to dismiss.” Chi-Ming Yau v. He Cheng Rest. Corp., No. 12-6754 (JLL),
2013 WL 12303218, at *2 (D.N.J. Feb. 1, 2013) (citing Commonwealth of Pa. ex rel Zimmerman v.
PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988)). Cirino must include these allegations in his
amended complaint in order for the Court to consider them.

                                                 10
                                            V

       Pursuant to 28 U.S.C. § 1367(c)(3), the Court has discretion to decline to exercise

supplemental jurisdiction over state law claims once all claims over which the Court

has original jurisdiction have been dismissed. In such a situation, it is appropriate to

refrain from exercising jurisdiction over the state law claims “in the absence of

extraordinary circumstances.” Tully v. Mott Supermarkets, Inc., 540 F.2d 187, 196 (3d

Cir. 1967). With the dismissal of the federal claims, the Court declines to exercise

supplemental jurisdiction over Cirino’s state law claims for medical negligence and

damages under the Pennsylvania Constitution.

                                            VI

       “[I]n civil rights cases district courts must offer amendment—irrespective of

whether it is requested—when dismissing a case for failure to state a claim unless

doing so would be inequitable or futile.” Fletcher-Harlee Corp. v. Pote Concrete

Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007); see also Alston, 363 F.3d at 235;

Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). Under Federal Rule

of Civil Procedure 15(a), “courts may grant . . . amendments ‘when justice so requires.’”

Frasher v. Nationwide Mut. Ins. Co., 352 F.3d 107, 116 (3d Cir. 2004) (citing Fed. R.

Civ. P. 15(a)). The Third Circuit has consistently held that if a claim is vulnerable to

dismissal under Rule 12(b)(6), a plaintiff should be given the opportunity to amend the

complaint and cure the deficiency, even if the plaintiff has not moved to amend the

complaint. See Shane v. Fauver, 213 F.3d 113, 116 (3d Cir. 2000). Accordingly, Cirino

is permitted to amend his Complaint consistent with the reasoning in this

Memorandum and as specified in the attached Order.



                                            11
An appropriate Order follows.

                                     BY THE COURT:



                                     /s/ Gerald J. Pappert
                                     GERALD J. PAPPERT, J.




                                12
